Exhibit 10.1

 

 

First Amendment to Strategic Collaboration

Agreement

 

 

between

Weichai Power Co, Ltd.

and

Power Solutions International, Inc.



--------------------------------------------------------------------------------

This First Amendment to Strategic Collaboration Agreement (the “First
Amendment”) is made and entered into as of March 26, 2020 by and between

 

(1)

Weichai Power Co, Ltd., a company limited by shares incorporated under the laws
of the People’s Republic of China and registered with the State Administration
for Industry and Commerce under registration no. 370000400003581, having its
business address at Section A, 197, Fu Shou East Street, High Technology
Industrial Development Zone, Weifang, Shandong Province, the People’s Republic
of China, Postal Code: 261061 (“Weichai”); and

 

(2)

Power Solutions International, Inc. a corporation constituted and validly
existing in accordance with the laws of the State of Delaware, USA, with its
primary headquarter in 201 Mittel Drive, Wood Dale, IL, U.S.A. 60191 (“PSI”).

Weichai and PSI are hereinafter jointly referred to as the “Parties” and
individually as a “Party”.

WHEREAS

 

(A)

The Parties entered into a Strategic Collaboration Agreement dated as of
March 20, 2017 (the “Agreement”), which expires on March 20, 2020.

 

(B)

The Parties have notified each other of their intentions to extend the term
under the Agreement and to further extend the Agreement.

 

(C)

The Parties desire to make certain amendments to the Agreement to extend the
term under the provisions as herein provided.

NOW, THEREFORE, in consideration of the promises contained herein and intending
to be legally bound, the Parties agree as follows:

 

1.

Definitions All capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Agreement.

 

2.

Section 10.1 of the Agreement shall be amended as follows:

 

    

The Term of the Agreement shall be extended an additional three (3) years
starting from March 20, 2020 and until March 20, 2023. Within two (2) months
prior to the end of the term or the extension thereof, the Parties may mutually
agree on the extension of this Agreement and depending on the status on each of
the Collaboration Project, the Parties may mutually agree on amending the terms
and conditions of this Agreement to be applied for the next extension term.

 

3.

Section 11.3 of the Agreement shall be amended as follows:

 

    

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing in Chinese and English and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses:



--------------------------------------------------------------------------------

To Weichai:

    

Weichai Power Co, Ltd

Attn.: Executive President

Section A, 197, Fu Shou East Street

High Technology Industrial Development Zone

Weifang, Shandong Province

The People’s Republic of China

Postal Code: 261061

Fax: +86 5368 231074

To Weichai US:

    

Weichai America Corp.

Attention: President

3100 Golf Road

Rolling Meadows, IL 60008

To PSI:

    

Power Solutions International, Inc.

Attention: Chief Executive Officer

201 Mittel Dr.

Wood Dale, IL 60191

This Agreement is written in English. The English version shall be binding on
the Parties.

 

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to Agreement to
be duly executed on their behalf by their duly authorized officer as of the date
first written above.

 

WEICHAI POWER CO., LTD.

represented by:

By:

 

/s/ Shao Sidong

Name:

 

Shao Sidong

Title:

 

President

 

POWER SOLUTIONS INTERNATIONAL, INC.

represented by:

By:

 

/s/ John P. Miller

Name:

 

John P. Miller

Title:

 

CEO